Peb Cubiam.
By reason of the slackening of the chains in an elevator used by the defendant to hoist kegs of beer, one of the kegs fell upon the plaintiff’s hand, causing the injury for which he recovered a judgment herein. The defect alleged is that certain set screws, used to take up the alack of the chain, had become defective and out of order,' which caused the chain to loosen and permit the keg of beer to fall. There is, however, no evidence to support this claim. The testimony, on the contrary, shows that the screws were rigid and so rusty that they were hard to move, thus showing that their condition in no way contributed to the accident. The elevator had worked properly and the chains were taut up to almost the very instant the accident occurred, and the looseness of the chains developed suddenly *652and without apparent or shown cause. Under such circumstances, no negligence can be imputed to the defendant.
Present: Gildebsleeve, Levehtbitt and McOall, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.